Motion Granted; Petition for Writ of Mandamus Dismissed; and Memorandum
Opinion filed August 28, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                    NO. 14-12-00737-CR



                          IN RE LEON HARRISON, Relator


                              ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                 230th District Court
                                Harris County, Texas
                               Trial Court No. 635921


                        MEMORANDUM OPINION

       On August 13, 2012, relator Leon Harrison, an inmate proceeding in forma
pauperis, filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
§22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Belinda Hill, presiding judge of the 230th District Court of Harris County, to
conduct a hearing and appoint new counsel to represent him in a motion for post-
conviction forensic DNA testing pursuant to Chapter 64 of the Texas Code of Criminal
Procedure.
      On August 17, 2012, relator filed a motion to withdraw his petition for writ of
mandamus, stating that he and his attorney have “come to an understanding” with the
respondent and are proceeding with his post-conviction case. We grant relator’s request.

      Accordingly, we order the petition for writ of mandamus dismissed.



                                     PER CURIAM



Panel consists of Chief Justice Hedges and Justices Brown and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2